Title: To Thomas Jefferson from Ephraim Kirby, 30 November 1802
From: Kirby, Ephraim
To: Jefferson, Thomas


          
            Sir,
            Litchfield Novemr 30th. 1802
          
          Several of my respectable fellow citizens, understanding there is still a vacancy in the Commission of Bankruptcy in this State, have solicited me to address you on this subject, and to name Majr. William Judd, as a candidate for the appointment. 
          Majr. Judd’s location is convenient and accomodating to the public service. He resides in Farmington, which is much the largest commercial town, (not on navigable waters) in Connecticut. It is situated partly between Hartford and New Haven, about ten miles from the first, and about thirty from the last mentioned place. The intercourse of business between Farmington and Hartford is such, that communications may be made from one to the other almost every hour in the day through out the year. In addition to the conveyance by mail, the communication with New Haven is also easy and frequent. 
          Major Judd was liberally educated at Yale College, and has since made the law his professional business. He was an active and respectable military officer during the revolutionary war with Great Britain, and has never abandoned the principles for which he then contended. During a long period of federal persecution & oppression in this State, he continued a firm defender of the constitutional principles of our general government. The people of Farmington have often elected him their representative in the Legislature, and he is now a magistrate in the county of Hartford. 
          Believeing the duty of designating the various official appointments throughout a government as extensive as the United States, where, from remoteness of situation, information respecting candidates, must often be derived from others, to be attended with many difficulties and embarrassments, I have troubled you with a minute detail of circumstances.—There is nothing material within my knowledge, which I have not mentioned. 
          From a long acquaintance with Major Judd, I believe his talents well adapted to the office of Commissioner of Bankruptcy, and that he will discharge the duties with a fidelity and ability, honorable to himself and satisfactory to the public. 
          I am Sir most respectfully Your Obedt. Servt 
          
            Ephm Kirby
          
        